                               UNITED STATES DISTRICT COURT                                     JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-6950 PSG (JCx)                                        Date   October 17, 2018
 Title          Carlos Maynes v. Western Christian School et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order GRANTING Plaintiff’s motion to remand the case

        Before the Court is Plaintiff Carlos Maynes’s (“Plaintiff”) motion to remand the case to
state court. See Dkt. # 18 (“Mot.”). Defendants Western Christian School, Shauna Attwood,
Michelle Browning, and Greg Saugstad (collectively “Defendants”) have not filed an opposition.
The Court finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P.
78; L.R. 7-15. Having considered the moving papers, the Court GRANTS the unopposed
motion.

I.       Discussion

        Plaintiff originally requested a hearing on his motion on October 15, 2018. See Mot.
Because the Court had already closed that date for civil motions, it sua sponte rescheduled the
hearing for October 29, 2018. See Dkt. # 20. This Court’s local rules require opposition briefs
to be filed no later than twenty-one days before the hearing date. See L.R. 7-9. With the hearing
scheduled for October 29, 2018, Defendants were required to file any opposition by October 8,
2018. That date has passed, and no opposition has been filed. Pursuant to Local Rule 7-12, the
Court deems Defendants’ failure to file a timely opposition as consent to granting the motion.
Therefore, Plaintiff’s motion to remand the case to state court is GRANTED.

        Plaintiff asks the Court to award him the attorneys’ fees and costs incurred in preparing
this motion. See Mot. 12:5–13:16. Under the relevant federal statute, “[a]n order remanding the
case may require payment of just costs and any actual expenses, including attorney fees, incurred
as a result of the removal.” 28 U.S.C. § 1447(c). However, “[a]bsent unusual circumstances,
courts may award attorney’s fees under § 1447(c) only where the removing party lacked an
objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.
132, 141 (2005).


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-6950 PSG (JCx)                                 Date   October 17, 2018
 Title          Carlos Maynes v. Western Christian School et al.

        The Court finds that the current case does not meet this standard. Defendants removed
the case after Plaintiff amended his complaint to add references to Title VII in his California-law
claim for wrongful termination of employment in violation of public policy. See Second
Amended Complaint, Dkt. 18-1, Ex. 16, ¶¶ 54–59; Notice of Removal, Dkt. # 8, ¶ 16. It appears
that Plaintiff may be correct that this amendment did not trigger federal jurisdiction because the
underlying cause of action was still brought under California law. See Rains v. Criterion Sys.,
Inc., 80 F.3d 339, 343–44 (9th Cir. 1996). But the Court finds that it was not objectively
unreasonable for Defendants to believe that the amendment to the complaint created federal
question jurisdiction.

       The Supreme Court has emphasized that Congress intended to provide litigants with a
federal forum for determining whether federal jurisdiction exists. See Martin, 546 U.S. at 140.
It expressed concern that if fees and costs were frequently awarded when cases were remanded,
defendants would only exercise their removal right in the most obvious of cases. Id. Here, the
Court finds that there was a bona fide dispute over whether federal jurisdiction exists. While the
Court ultimately did not decide the issue on the merits because Defendant failed to oppose
Plaintiff’s motion to remand, it concludes that Defendant’s removal was not objectively
unreasonable.

       Plaintiff also argues that fees and costs should be awarded because the removal was
untimely. See Mot. 11:3–12:4. But Defendants removed the case within 30 days after the
amended complaint was filed. See Notice of Removal ¶ 17. While Plaintiff makes various
arguments for why Defendants were on notice earlier about the possibility of federal jurisdiction,
the Court finds that Defendants’ decision to remove within 30 days after the filing of the
amended complaint was not objectively unreasonable. Plaintiff’s request for an award of
attorneys’ fees and costs is DENIED.

II.      Conclusion

        For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand. The case is
remanded to California Superior Court, Los Angeles County, No. BC579047. Plaintiff’s request
for attorneys’ fees and costs is DENIED.

         This order closes the case.

         IT IS SO ORDERED.



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 2
